 1                                                   THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8    CYNTHIA JOHNSON, BRENDA BEZEREDI,
      JAINE BIALK, on behalf of themselves and all                 Case No. 2:19-cv-00597-RSM
 9    others similarly situated,
                                                                  STIPULATED MOTION AND
10                          Plaintiffs,                             ORDER TO STAY CASE
11           v.
12   THE BOEING COMPANY,
13                          Defendant.
14
            The parties, by and through the undersigned counsel, hereby submit this Stipulated Motion
15
     to Stay Case. For good cause shown and consistent with the parties’ representations in their July
16
     26, 2019 Joint Status Report (Dkt. 21), the parties respectfully request that the case and all
17
     deadlines and motions be stayed because the parties have agreed to engage in early mediation.
18
            The plaintiffs’ motion for Rule 23 class certification is currently due on October 4, 2019.
19
     See Dkt. 22. The defendant’s Motion to Dismiss is fully briefed and currently under the Court’s
20
     consideration. See Dkt. 16, 19, 20. The defendants’ deadline to respond to the plaintiffs’ Motion
21
     for Conditional Certification is currently stayed pending the Court’s decision on the Motion to
22
     Dismiss. See Dkt. 13, 15.
23
                                                     1
24 STIPULATED MOTION AND ORDER
   TO STAY CASE                                                       McGillivary Steele Elkin LLP
25                                                               1101 Vermont Ave. NW, Suite 1000
     Case No. 2:19-cv-00597-RSM                                            Washington, DC 20005
                                                                                   (202) 833-8855
 1          The parties are in the process of exploring dates for mediation and selecting a mediator;

 2 they also anticipate engaging in an exchange of limited information, including payroll and

 3 timekeeping data prior to any mediation session. The parties jointly agree that a stay of the case

 4 and all deadlines and motions will permit the parties to engage in good faith settlement negotiations

 5 in an attempt to resolve the case prior to incurring additional substantial attorneys’ fees and costs.

 6 The parties agree to advise the Court on or before January 31, 2020, as to whether the stay should

 7 be extended to permit the parties to continue to work towards a potential resolution of this matter.

 8          Accordingly, the parties jointly and respectfully request that the case and all deadlines and

 9 motions be stayed until January 31, 2020, to enable the parties to engage in mediation.

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                      2
24 STIPULATED MOTION AND ORDER
   TO STAY CASE                                                         McGillivary Steele Elkin LLP
25                                                                 1101 Vermont Ave. NW, Suite 1000
     Case No. 2:19-cv-00597-RSM                                              Washington, DC 20005
                                                                                     (202) 833-8855
 1 Dated: October 1, 2019             /s/ Molly A. Elkin
                                      Molly A. Elkin (admitted pro hac vice)
 2                                    Sarah M. Block (admitted pro hac vice)
                                      McGillivary Steele Elkin LLP
 3                                    1101 Vermont Ave. NW
                                      Suite 1000
 4                                    Washington, DC 20005
                                      Phone: (202) 833-8855
 5                                    Email: mae@mselaborlaw.com
                                      Email: smb@mselaborlaw.com
 6
                                      /s/ David M. Gaba_____________________
 7                                    David M. Gaba, WA Bar No. 18908
                                      Compass Law Group, PS Inc.
 8                                    1001 Fourth Avenue, Ste. 3200
                                      Seattle, WA 98154
 9                                    Phone: (206) 251-5488
                                      Email: davegaba@compasslegal.com
10
                                      Patricia L. Vannoy (admitted pro hac vice)
11                                    Mattson Ricketts Law Firm
                                      134 S. 13th Street, Ste. 1200
12                                    Lincoln, NE 68508
                                      Phone: (402) 475-8433
13                                    Email: plv@mattsonricketts.com

14                                    Attorneys for Plaintiffs

15                                    /s/ Chelsea Dwyer Petersen
                                      Chelsea Dwyer Petersen
16                                    William B. Stafford
                                      Charles N. Eberhardt
17                                    Stephanie R. Holstein
                                      Perkins Coie LLP
18                                    1201 Third Avenue, Suite 4900
                                      Seattle, WA 98101
19                                    Phone: (206) 359-8000
                                      Facsimile: (206) 359-9000
20                                    Email: CDPetersen@perkinscoie.com
                                      Email: BStafford@perkinscoie.com
21                                    Email: CEberhardt@perkinscoie.com
                                      Email: SHolstein@perkinscoie.com
22
                                      Attorneys for Defendant
23
                                  3
24 STIPULATED MOTION AND ORDER
   TO STAY CASE                                      McGillivary Steele Elkin LLP
25                                              1101 Vermont Ave. NW, Suite 1000
     Case No. 2:19-cv-00597-RSM                           Washington, DC 20005
                                                                  (202) 833-8855
 1
     IT IS SO ORDERED.
 2
     Dated this 1 day of October 2019.
 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7 Presented by:

 8          /s/ Molly A. Elkin
            Molly A. Elkin (admitted pro hac vice)
 9          Sarah M. Block (admitted pro hac vice)
            McGillivary Steele Elkin LLP
10
            /s/ David M. Gaba
11          David M. Gaba (WA Bar No. 18908)
            Compass Law Group, PS Inc.
12
            Patricia L. Vannoy (admitted pro hac vice)
13          Mattson Ricketts Law Firm

14          Attorneys for Plaintiffs

15          /s/ Chelsea Dwyer Petersen
            Chelsea Dwyer Petersen (WA Bar No. 3378)
16          William B. Stafford (WA Bar No. 39849)
            Charles N. Eberhardt (WA Bar No. 18019)
17          Stephanie R. Holstein (WA Bar No. 50802)
            Perkins Coie LLP
18
            Attorneys for Defendant
19

20

21

22

23
                                                     4
24 STIPULATED MOTION AND ORDER
   TO STAY CASE                                                 McGillivary Steele Elkin LLP
25                                                         1101 Vermont Ave. NW, Suite 1000
     Case No. 2:19-cv-00597-RSM                                      Washington, DC 20005
                                                                             (202) 833-8855
